
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.9



AMENDMENT
dated as of June 13, 2007


CITIBANK, N.A. ("CITIBANK")   and   MOLSON COORS BREWING COMPANY
("COUNTERPARTY")

have entered into a Transaction evidenced by a Warrant confirmation, dated
June 11, 2007 (the "Confirmation"). Buyer under the Confirmation wishes to
purchase additional Warrants from Seller thereunder. To effectuate this
additional purchase, the parties hereby amend the Confirmation as set forth in
this Amendment (this "Amendment").

Accordingly, the parties agree as follows:—

1.     Amendments

The Confirmation is amended, effective as of the date of this Amendment by:

        (a)   increasing the Number of Warrants for each Component specified in
Annex B to the Confirmation from 15,219 to 17,502 for Components 1 through 44
and from 15,233 to 17,511 for Component 45;

        (b)   increasing the Premium Buyer will pay to Seller from USD 7,433,695
to USD 8,548,749; and

        (c)   increasing the Maximum Delivery Amount from 1,369,738 to 1,575,198
Shares.

Except as provided in this Amendment, all other terms and conditions of the
Warrants remain the same.

2.     Representations

Each party hereby repeats on the date hereof the representations made by it in
the Confirmation (with references therein to the "Trade Date" deemed references
to the date of this Amendment). Each party further represents to the other party
that:—

        (a)   Status.    It is duly organized and validly existing under the
laws of the jurisdiction of its organization or incorporation and, if relevant
under such laws, in good standing;

        (b)   Powers.    It has the power to execute and deliver this Amendment
and to perform its obligations under this Amendment and has taken all necessary
action to authorize such execution, delivery and performance;

        (c)   No Violation or Conflict.    Such execution, delivery and
performance do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;

        (d)   Consents.    All governmental and other consents that are required
to have been obtained by it with respect to this Amendment have been obtained
and are in full force and effect and all conditions of any such consents have
been complied with;

        (e)   Obligations Binding.    Its obligations under this Amendment
constitute its legal, valid and binding obligations, enforceable in accordance
with its respective terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors' rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)); and

        (f)    Absence of Certain Events.    No Event of Default or Potential
Event of Default or, to its knowledge, Termination Event (each as defined in the
ISDA 2002 Master Agreement referred to in the

--------------------------------------------------------------------------------




Confirmation) with respect to it has occurred and is continuing and no such
event or circumstance would occur as a result of its entering into or performing
its obligations under this Amendment.

3.     Opinion

        The opinion referenced in the Confirmation under "Counterparty
Representations" shall cover the Confirmation, as amended by this Amendment.

4.     Miscellaneous

        (a)   Entire Agreement.    The Confirmation and this Amendment
constitute the entire agreement and understanding of the parties with respect to
its subject matter and supersedes all oral communication and prior writings with
respect thereto.

        (b)   Amendments.    No amendment, modification or waiver in respect of
this Amendment will be effective unless in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties.

        (c)   Counterparts.    This Amendment may be executed and delivered in
counterparts (including by facsimile transmission), each of which will be deemed
an original.

        (d)   Headings.    The headings used in this Amendment are for
convenience of reference only and are not to affect the construction of or to be
taken into consideration in interpreting this Amendment.

        (e)   Governing Law.    This Amendment will be governed by and construed
in accordance with the laws of the State of New York (without reference to
choice of law doctrine).

        (f)    Agreement Continuation.    The Confirmation, as modified herein,
shall continue in full force and effect. All references to the Confirmation in
the Confirmation or any document related thereto shall for all purposes
constitute references to the Confirmation as amended hereby.

IN WITNESS WHEREOF the parties have executed this Amendment with effect from the
date specified on the first page of this Amendment.

CITIBANK, N.A.   MOLSON COORS BREWING COMPANY
By:
/s/  JASON SHREDNICK      

--------------------------------------------------------------------------------


 
By:
/s/  MICHAEL J. GANNON      

--------------------------------------------------------------------------------

  Name: Jason Shrednick     Name: Michael J. Gannon   Title: Authorized
Signatory     Title: Vice President and Treasurer

2

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.9
AMENDMENT dated as of June 13, 2007
